Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 21 Subsidiaries of the Registrant The information below is provided, as of December 31, 2007 with respect to the subsidiaries of the Registrant, all of which are wholly owned by the Corporation, directly or indirectly. The names of certain inactive subsidiaries and other consolidated subsidiaries of the Registrant have been omitted because such subsidiaries would not constitute a significant subsidiary, individually or in the aggregate. Organized Under Name the Laws of Curtiss-Wright Flow Control Corporation New York Curtiss-Wright Controls, Inc. Delaware Metal Improvement Company, LLC Delaware Curtiss-Wright Electro-Mechanical Corporation Delaware Penny & Giles Controls Limited England Curtiss-Wright Antriebstechnik GmbH Switzerland Vista Controls, Inc. California Autronics Corporation Delaware Curtiss-Wright Flow Control Company Canada Nova Scotia Peerless Instrument Co., Inc. New York Dy 4, Inc. Delaware Synergy Microsystems, Inc. California Primagraphics (Holdings) Limited U.K. Novatronics, Inc. Ontario Systran Corporation Ohio
